                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


DOMINIC SANCHEZ,

             Plaintiff,

v.                                                  Case No. 2:21-cv-255-JES-NPM

MARRA CONSTRUCTION, INC.,

             Defendant.


                                      ORDER

      Before the Court is a Motion for Clerk’s Default (Doc. 9). Plaintiff Dominic

Sanchez requests the Court direct the Clerk to enter a default against Marra

Construction, Inc. No response was filed to the motion and the response time has

lapsed. For the reasons discussed below, the Court denies the motion without

prejudice.

      “When a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Before

directing the clerk to enter a default, however, the Court must determine whether

Plaintiff properly effected service of process, for which Plaintiff bears the burden of

proof. Fed. R. Civ. P. 4(l); Chambers v. Halsted Fin. Servs., LLC, No. 2:13-CV-809-
FTM-38, 2014 WL 3721209, *1 (M.D. Fla. July 28, 2014); Zamperla, Inc. v. S.B.F.

S.R.L., No. 6:13-CV-1811-ORL-37, 2014 WL 1400641, *1 (M.D. Fla. Apr. 10,

2014).

      Service on an entity defendant can be made by any manner prescribed in Rule

4(e)(1) by “following state law for serving a summons in an action brought in courts

of general jurisdiction in the state where the district court is located or where service

is made.” Fed. R. Civ. P. 4(h)(1)(A) & 4(e)(1); see also Chambers, 2014 WL

3721209, at *1. Or, service can be effected “by delivering a copy of the summons

and of the complaint to an officer, a managing or general agent, or any other agent

authorized by appointment or by law to receive service of process . . . .” Fed. R. Civ.

P. 4(h)(1). Likewise, under state law, a corporation may be served through its

registered agent. Fla. Stat. § 48.081(3)(a). Section 48.081(3)(a) also provides that a

person attempting service may serve process on any employee of the registered agent

on the first attempt at service. Id. On April 1, 2021, the process server served Marra

Construction, Inc. by serving Blaise Marra. While the process server states Blaise

Marra is a person authorized to accept service, she does not indicate that he is an

employee of the registered agent. (Doc. 8). Thus, the Court cannot determine if

service of process was properly effected on Marra Construction, Inc.

      Accordingly, the Motion for Clerk’s Default (Doc. 9) is DENIED without

prejudice.


                                           2
DONE and ORDERED in Fort Myers, Florida on June 3, 2021.




                              3
